DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to because the Specification, paragraph [0041] discloses “The bearing part 33 can be detachably fastened to the rear side of a limiting plate 6 (i.e., front side of the limiting plate 6 with respect to the direction of travel of the road paver 1), so that the sliding plate 32 can be moved relative to this bearing part 33 and thus to the limiting plate 6 into the corresponding positions according to Figures 5 and 6”, but Figures 5 and 6 do not show the limiting plate or how the bearing part is oriented or connected with respect to the limiting plate.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 23 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 23 recites “an inclined hinge section that extends obliquely forward…when the limiting plate is fastened on the road finisher”.  However, it appears that the inclined hinge section would extend obliquely rearward when the limiting plate is fastened on the road finisher.  It is noted that claim 21 includes the limiting plate extension being pivotable forwardly when the limiting plate is fastened on the road finisher.  Looking at Applicant’s Figure 4, if the limiting plate extension pivots forwardly, the inclined hinge section (29 in Figure 4) must extend obliquely rearwardly.  Since it is unclear what Applicant is trying to claim, claim 23 will not be further treated on the merits until clarification or correction is provided.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-6, 17, and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by CN 102704384 A (hereinafter will be referred to as Ref A; also see English translation of Abstract).
Regarding claim 1, Ref A teaches a limiting plate assembly (Figures 2-7) for a road finisher having a screw conveyor, the limiting plate assembly comprising:
a limiting plate (1a) configured to be detachably fastened on a traverse or on a chassis of the road finisher (paver), and positioned in a travel direction of the road finisher in front of the screw conveyor (30; Figure 7), in order to increase a basic working width of the road finisher; and
a limiting plate extension (2a) adjustably arranged on the limiting plate so as to be adjustable in a direction of a subgrade (Figures 2-6; rotates to be closer to the subgrade or further away from the subgrade), and so that the limiting plate extension is positioned in front of the screw conveyor relative to the travel direction, when the limiting plate is fastened on the road finisher, to inhibit flow of material forward in the travel direction (Figure 7).
Regarding claim 3, as shown in Figures 2-6, the limiting plate extension (2a) is formed as a flap extension pivotably mounted (hinge clearly shown) on the limiting plate.
Regarding claim 4, as shown in Figures 2-6, the flap extension is pivotably mounted substantially at a lower end of the limiting plate.
Regarding claim 5, as shown in Figures 2-6, a pivot axis connects the limiting plate and the flap extension (hinge clearly shown).
Regarding claim 6, as shown in Figures 2-7, the flap extension is connected via an adjustable joint mechanism (4+5) to a front side of the limiting plate.
Regarding claim 17, as shown in Figures 2-7, the limiting plate extension (2a) has a rubber wiper (2b) at its lower end (2b must be a rubber wiper strip because Fig 7 shows it flexing under the weight of the paving material).
Regarding claim 21, as shown in Figures 2-6, the limiting plate extension (2a) is pivotally connected to the limiting plate (1a) so that the limiting plate extension is pivotable forwardly (Figures 5-6), with respect to the travel direction, to increase spacing between the limiting plate extension and the subgrade, and so that the limiting plate extension is pivotable rearwardly (Figures 2-4) to decrease spacing between the limiting plate extension (2a) and the subgrade to inhibit paving mix from flowing forward under the limiting plate when the limiting plate is fastened on the road finisher.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ref A as applied above in view of Wright, US 649,387.
Regarding claim 7, while Ref A discloses using a joint rod mechanism (4+5) with a joint rod (4) having a plurality of holes to be able to set the position of the limiting plate extension and discloses using a hinge element 7 to connect the joint rod to the limiting plate extension, but fails to disclose using a hinged flange, Wright teaches a joint mechanism between two plates to selectively adjust the amount of pivot (Figure 2) and discloses a similar joint rod with a hinged flange (F) and hinge pin. It would have been obvious to one of ordinary skill in the art to substitute Ref A’s hinge element 7 with the hinged flange and hinge pin in view of Wright’s disclosure as an alternate type of hinge.  The resulting combination yields a hinged flange projecting from the limiting plate extension on which hinged flange the joint rod is pivotably mounted.
Regarding claim 8, the resulting combination includes the joint rod being connectable to a retaining bracket projecting from the front side of the limiting plate in at least one fold-in position and at least one fold-out position.
Regarding claim 9, the resulting combination includes the joint rod having a number of positioning openings (6a, 6b) by means of which different relative positions of the joint rod and retaining bracket are fixable.
Regarding claim 22, the resulting combination includes the joint rod (4) having multiple positioning openings (6a, 6b) by means of which different relative positions of the joint rod and retaining bracket are fixable.	
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ref A in view of Wright as applied to claim 8 above, further in view of Wells, US 6,543,962 B2.
Regarding claim 10, the resulting combination includes the joint rod having multiple positioning openings. Wright already discloses that using a pair of flanges or brackets as attachment means is known. While the resulting combination fails to disclose the joint rod being attached with retaining bracket having at least two fixing opening pairs, Wells teaches a retaining bracket (46) having at least two fixing openings which are spaced from one another (shown near leader for reference numeral 62 in Figure 2). It would have been obvious to one of ordinary skill in the art to modify the joint rod to be attached with a retaining bracket having at least two fixing openings since retaining brackets with at least two fixing openings are a known type of hardware, to be able to adjust the placement of the joint rod if desired to further change the angle of the flap extension. While it is unclear whether the retaining bracket of the resulting combination is provided in a pair, in view of Wright already disclosing flanges (F) in a pair on either side of rod (G) and brackets (unnumbered) on either side of joint rod (I), it is an obvious modification to provide a pair of brackets for stability in attachment. The resulting combination yields the retaining bracket having at least two fixing opening pairs which are spaced apart from one another and with which the positioning openings are alignable in different relative positions and in which a fixing means is engageable.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ref A in view of Wright as applied to claim 7 above, further in view of Vogele, GB 1 355 620.
Regarding claim 11, while the resulting combination fails to disclose that the joint rod has a handle at its upper end, Vogele teaches a pivotable limiting plate and discloses providing a handle (24; Figure 2) for easier grasping in manual adjustments.  It would have been obvious to one of ordinary skill in the art to modify the upper end of the joint rod of the resulting combination to have a handle in view of Vogele’s disclosure to allow a user to easily grasp the joint rod for manual adjustments.
Claims 12-16 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Ref A in view of Guilmette, US 2017/0051460 A1 and Reames et al., US 8,506,204 B1.
Regarding claim 12, while Ref A only discloses pivoting the limiting plate extension to adjust the height, Guilmette teaches a similar plate with adjustable plate extension (Figure 1) and discloses using a slide extension with a substantially vertical sliding plate (92).  It would have been obvious to one of ordinary skill in the art to modify pivoting the limiting plate extension to be a slide extension in which the limiting plate extension is a substantially vertical sliding plate in view of Guilmette’s disclosure as an alternate way to adjust the height of the limiting plate extension.  The resulting combination yields the limiting plate extension being configured as a slide extension.  While the resulting combination fails to disclose a substantially vertically displaceable sliding plate and a bearing part, Reames teaches a sliding plate assembly for providing slidable adjustment and discloses a sliding plate (plate 100) being slidably displaced with respect to a bearing part (plate 80), and the bearing part (plate 80) being directly connected to 58 (Figure 8).  It would have been obvious to one of ordinary skill in the art to have a substantially vertical displaceable sliding plate and a bearing part in view of Reames’s disclosure as an alternate way to slidably adjusting the sliding plate. The resulting combination makes obvious the bearing part being attachable to the limiting plate in view of Reames disclosing the bearing part (plate 80) being attached to 58, which is analogous to the limiting plate of the resulting combination. 
Regarding claim 13, the resulting combination from claim 12 includes the bearing part (Reames’s plate 80) including a sliding guide (apertures 102 in Reames’s Figure 8) for a sliding rod (adjustable bolts 106; unnumbered in Reames’s Figure 8) connected to the sliding plate.
Regarding claim 14, in view of Reames further disclosing that the threaded section of the shaft engages with complementary inner threads in cylinder member 88d (column 9 lines 50-54), it would have been obvious to one of ordinary skill in the art to include the sliding plate hasving an adjusting projection with a threaded section (such as Reames’s 88d), and the limiting plate assembly further includes a sliding rod having a threaded section (88b+88c) engaged with the threaded section of the adjusting projection for height adjustment of the sliding plate.
Regarding claim 15, the resulting combination includes sliding projections (Reames’s adjustable bolts 106) projecting from the sliding plate, wherein the sliding projections are configured as sliding bolts.
Regarding claim 16, Reames further discloses a sliding rod (Reames’s 88b+88c) mounted longitudinally displaceably. While the resulting combination fails to disclose that the sliding rod in mounted in a bore formed in an upper cover edge of the sliding plate, in view of Reames disclosing the sliding rod on a bracket (Reames’s Figure 8) and the location of the bracket, it would have been obvious to one of ordinary skill in the art to provide the bracket in a bore formed in an upper cover edge of the sliding plate is an obvious modification based on design choice since the function of the sliding rod would be the same.
	Regarding claim 24, the resulting combination includes the sliding plate (Reames’s 100) being movable between a minimum extension position and a maximum extension position with respect to the bearing part (Reames’s 80), and wherein the sliding plate extends above the bearing part when the sliding plate is in the minimum extension position.
	Regarding claim 25, the resulting combination includes the bearing part having a longitudinally extending slot (Reames’s 102; Figure 8) for receiving an adjusting projection (Reames’s adjusting bolt 106; Figure 8) that protrudes from the sliding plate, and wherein arrangement of the adjusting position relative to the longitudinal slot determines the minimum extension position or the maximum extension position of the siding plate.

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-17, and 21-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE J CHU whose telephone number is (571)272-7819.  The examiner can normally be reached on M-F generally 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/KATHERINE J CHU/Examiner, Art Unit 3671